Citation Nr: 0948645	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus 
II.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) November 2009.  A 
transcript of the hearing has been associated with the claims 
file.

As addressed below, during the November 2009 hearing and in 
writing, the Veteran voiced his request to withdraw the 
issues of entitlement to service connection for bilateral 
hearing loss and diabetes mellitus II.


FINDINGS OF FACT

1.  On November 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the Veteran that he wished to withdraw his 
current claims on appeal for service connection for bilateral 
hearing loss and diabetes mellitus II.

2.  The Veteran does not have a current skin disability.

3.  Hypertension did not have onset during the Veteran's 
period of active service and is not etiologically related to 
that service.

CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the 
issues of entitlement to service connection for bilateral 
hearing loss and diabetes mellitus II, the Board does not 
have jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The criteria for service connection for a skin condition 
and hypertension have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the Veteran or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  

During his testimony before the Board and in a written 
statement signed by the Veteran, received on November 2, 
2009, the Veteran stated that he desired to withdraw his 
appeal for entitlement to service connection for bilateral 
hearing loss and diabetes mellitus II.  

This statement constitutes a written withdrawal of the 
substantive appeal with regard to the issues of entitlement 
to service connection for bilateral hearing loss and diabetes 
mellitus II.  Accordingly, the Board does not have 
jurisdiction to review the claims; therefore, the claims are 
dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


II.  Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A.  Skin Condition

The Board has reviewed the Veteran's service treatment 
records (STRs).  The entrance examination, dated August 1972, 
does not show a skin condition.  The Veteran's separation 
examination, dated November 1975, does not indicate that the 
Veteran had a skin condition.  All other medical records fail 
to show that the Veteran complained of, or was treated for, a 
skin condition during service.

Medical records dated subsequent to service fail to show 
treatment or a diagnosis of a skin condition.  The Board has 
considered the Veteran's testimony regarding treatment of a 
rash during service and his testimony regarding current 
treatment.  As the STRs fail to show diagnosis, treatment or 
complaint of the disability in service, and as the medical 
records since service fail to show a current disability, the 
Board finds the medical evidence more probative than the 
Veteran's testimony.

Without evidence of a current disability, service connection 
cannot be granted.  Accordingly, the Veteran's claim for 
service connection for a skin disability is denied.

It is important for the Veteran to understand that even if a 
skin disability was indicated at this time, nothing with 
indicate a connection between service and a skin disability. 

B. Hypertension

The Veteran's entrance examination, dated August 1972, shows 
that the Veteran's blood pressure was 132/78.  The Veteran's 
blood pressure at separation from service was 122/84.  A STR 
dated April 29, 1974 shows that the Veteran's blood pressure 
was 130/80.  Other STRs show blood pressure at 128/80 and 
132/70.  

The Veteran was not diagnosed with hypertension during 
service, weighing against his claim.

Private treatment records from H.P.W.C., dated March 1995, 
show that the Veteran was diagnosed with hypertension.  Other 
records from H.P.W.C. show treatment of the Veteran's 
hypertension; however, none of the records indicate that the 
hypertension had onset during active service, or indicate 
that the Veteran had this condition in many years earlier, 
weighing against the Veteran's claim.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, and a dislocated shoulder 
under Jandreau, hypertension is not a condition capable of 
lay diagnosis.  The Veteran does not have the medical 
expertise to diagnose his disability and determine its 
etiology.  The Board has considered the Veteran's testimony, 
but finds that the lack of treatment or diagnosis of 
hypertension during service and the substantial lapse of time 
between separation from service and post-service treatment 
for hypertension weigh against a finding of service 
connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the Veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).  The medical records dated subsequent to service 
fail to even hint that the origins of the Veteran's 
hypertension relate to his active service.

The Board also considered the Veteran's argument that he had 
hypertension or high blood pressure prior to service and that 
his active service aggravated his condition.  However, as 
noted above, the Veteran's entrance examination did not 
indicate hypertension and records show that his blood 
pressure was lower to some extent at the time of separation 
than at the time of entrance, weighing against a finding that 
his blood pressure worsened as a result of service.  Again, 
it is noted that the Veteran was not diagnosed with 
hypertension or pre-hypertension during his active service.  
The first evidence of a disability is dated 1995, 20 years 
after separation from service.

Accordingly, service connection for hypertension is not 
warranted at this time.  The claim is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not necessary for the 
service connection claim for a skin condition because the 
evidence fails to show a current disability.  A VA 
examination is not necessary for the service connection claim 
for hypertension because service treatment records fail to 
indicate treatment or diagnosis of hypertension in service 
and records subsequent to service fail to indicate any nexus 
between the Veteran's hypertension and service.  The Board 
notes the low threshold in McLendon, but the Veteran's 
testimony is the only evidence of a nexus between his 
hypertension and service.  Hypertension is not the sort of 
disability that is capable of lay diagnosis.  The first 
competent medical evidence of a disability is dated 1995, or 
20 years after separation from service and does not indicate 
any relationship to the Veteran's active service.  Therefore, 
the Board finds that the McLendon threshold is not met; a VA 
examination is not necessary.  There is simply nothing for 
the examiner to review in terms of evidence that would 
provide a basis to grant this claim. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to the claims of entitlement to service 
connection for bilateral hearing loss and diabetes mellitus 
II is dismissed.

Service connection for a skin disability is denied.

Service connection for hypertension is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


